Citation Nr: 1816262	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma).

2.  Entitlement to service connection for chronic kidney disease/failure. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The November 2014 rating decision denied service connection for chronic kidney disease/failure and declined to reopen the claim for service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma).  

In July 2017, the Board referred back to the RO the issue of whether a December 2005 rating decision, which severed service connection for mycosis fungicides, contained CUE.  Furthermore, the Board remanded the issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma), and entitlement to service connection for chronic kidney disease/failure as the two issues were inextricably intertwined with the issue of whether the December 2005 rating decision contained CUE.  Unfortunately, as will be further discussed in the Remand, additional adjudication is necessary before the Board may proceed. 

In July 2017, the RO determined that no revision was warranted in the evaluation of mycosis fungicides.  The Veteran submitted a notice of disagreement (NOD) with such decision in October 2017.  However, a statement of the case (SOC) as to this claim has not yet been issued.  Because this matter is intertwined with the issues on appeal, a remand is needed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for revision of the December 2005 rating decision that severed benefits for the Veteran's mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) due to CUE, the RO determined no revision was warranted in a September 2017 rating decision.  In October 2017, the Veteran through his representative submitted a NOD with the decision.  When there has been an initial RO adjudication of a claim and a NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  

In regard to the claims of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) and entitlement to service connection for kidney disease/failure, a remand is necessary.  As noted in the Introduction, the issue of CUE in the December 2005 rating decision that severed service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) was raised by the record.  In September 2017 the RO determined that no revision was warranted.  However, as previously noted, the Veteran submitted a NOD in October 2017 and no SOC has been issued.  A claim that new and material evidence has been submitted sufficient to reopen a claim following a previous final denial requires that the previous denial be final.  Because the claim of CUE challenges the finality of the December 2005 rating decision, the claim that new and material evidence has been submitted is inextricably intertwined with the claim of CUE.  Additionally, a finding in the December 2005 rating decision could potentially affect the issue of entitlement to service connection for kidney disease/failure, especially regarding whether it has been caused by or aggravated by mycosis-fungicides/non-Hodgkin's lymphoma as alleged by the Veteran and his representative.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, a remand is necessary for the new and material evidence and service connection claims for the AOJ to fully adjudicate the CUE claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After issuing an SOC in response to the Veteran's October 2017 NOD, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

